

	

		II

		109th CONGRESS

		1st Session

		S. 988

		IN THE SENATE OF THE UNITED STATES

		

			May 10, 2005

			Mr. Sessions (for

			 himself, Mr. Ensign,

			 Mr. Martinez, Mr. Cornyn, Mr.

			 Allen, Mr. Hatch,

			 Mrs. Hutchison, Mr. Lott, Mr.

			 Isakson, Mr. Cochran,

			 Mr. Bunning, Mr. Burns, Mr.

			 Coburn, Mr. Chambliss,

			 Mr. Inhofe, Mr.

			 Enzi, Mr. Crapo,

			 Mr. Craig, Mr.

			 Graham, Mr. Vitter,

			 Mr. Thune, Mr.

			 Alexander, Mr. Sununu, and

			 Mr. Allard) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To permanently repeal the estate and generation-skipping

		  transfer taxes.

	

	

		1.Short titleThis Act may be cited as the

			 Jobs Protection and Estate Tax Reform

			 Act of 2005.

		2.Repeal of estate

			 and Generation-Skipping transfer taxes accelerated to 2005

			(a)Estate tax

			 repealSection 2210 of the Internal Revenue Code of 1986

			 (relating to termination) is amended—

				(1)by striking

			 December 31, 2009 and inserting December 31, 2004

			 both places it appears,

				(2)by striking

			 January 1, 2010 in subsection (b) and inserting January

			 1, 2005, and

				(3)by striking

			 December 31, 2020 in subsection (b)(1) and inserting

			 December 31, 2014.

				(b)Generation-Skipping

			 transfer tax repealSection 2664 of such Code (relating to

			 termination) is amended by striking December 31, 2009 and

			 inserting December 31, 2004.

			(c)Conforming

			 amendments

				(1)The table

			 contained in section 2010(c) of such Code is amended—

					(A)by striking

			 and 2005,

					(B)by inserting a

			 period after $1,500,000, and

					(C)by striking the

			 last 2 items.

					(2)Section 1014(f)

			 of such Code is amended by striking December 31, 2009 and

			 inserting December 31, 2004.

				(3)Section 1022 of

			 such Code is amended—

					(A)by striking

			 December 31, 2009 in the heading and in subsection (a)(1) and

			 inserting December 31, 2004, and

					(B)in subsection

			 (d)(4)(A)—

						(i)by

			 striking 2010 and inserting 2005, and

						(ii)by

			 striking 2009 in clause (ii) and inserting

			 2004.

						(4)The table

			 contained in section 2001(c)(2)(B) of such Code is amended—

					(A)by inserting a

			 period after 48 percent, and

					(B)by striking the

			 last 3 items.

					(5)Section

			 2001(c)(2)(A) of such Code is amended by striking 2010 and

			 inserting 2005.

				(6)The item in the

			 table of sections for part II of subchapter O of chapter 1 of such Code

			 relating to section 1022 is amended by striking December 31,

			 2009 and inserting December 31, 2004.

				(7)Section 501(d) of

			 the Economic Growth and Tax Relief Reconciliation Act of 2001 (Public Law

			 107–16) is amended by striking December 31, 2009

			 and inserting December 31, 2004.

				(8)Paragraph (3) of

			 section 511(f) of the Economic Growth and Tax Relief Reconciliation Act of 2001

			 (Public Law

			 107–16) is amended by striking December 31, 2009

			 and inserting December 31, 2004.

				(9)Paragraph (2) of

			 section 521(e) of the Economic Growth and Tax Relief Reconciliation Act of 2001

			 (Public Law

			 107–16) is amended by striking December 31, 2009

			 and inserting December 31, 2004.

				(10)Subsection (f)

			 of section 542 of the Economic Growth and Tax Relief Reconciliation Act of 2001

			 (Public Law

			 107–16) is amended by striking December 31, 2009

			 each place it appears and inserting December 31, 2004.

				(d)Effective

			 dateThe amendments made by this section shall apply to estates

			 of decedents dying, gifts made, and generation skipping transfers after

			 December 31, 2004.

			3.Permanent repeal

			 of estate taxesSection 901 of

			 the Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by

			 striking this Act and all that follows through

			 2010. in subsection (a) and inserting this Act (other

			 than title V) shall not apply to taxable, plan, or limitation years beginning

			 after December 31, 2010., and by striking , estates, gifts, and

			 transfers in subsection (b).

		

